                  Case 1:19-cv-05773-SDA Document 57 Filed 05/29/20 Page 1 of 6
SPIVAKLIPTONLLP
ATTORNEYS AT LAW
                                                                                                    Hope Pordy
                                                                                                    hpordy@spivaklipton.com
                                                                                                    1700 Broadway
                                                                                                    New York, NY 10019
                                                                                                      5/29/2020
                                                                                                    T 212.765.2100
                                                                                                    F 212.765.8954
                                                                                                    spivaklipton.com
                                                       May 28, 2020
                                         Plaintiff's request for a conference is GRANTED. The parties are directed to
  VIA ECF
  Honorable Stewart D. Aaron             appear for a telephone conference on June 9, 2020 at 4:00 p.m. The parties
  United States District Court           shall call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.
  Southern District of New York          Defendant shall file its response to Plaintiffs' Letter Motion no later than June
  40 Foley Square                        2, 2020 and Plaintiffs shall file any reply by June 3, 2020. SO ORDERED. Dated:
  New York, New York 10007               May 29, 2020
          Re:      Viera, et al. v. The City of New York; 19-CV-05773 (GHW)(SDA)

  Dear Judge Aaron:
            I represent the Plaintiffs in the above-referenced matter and write pursuant to Section II(B) of Your
  Honor’s Individual Rules and Local Rule 37.2 to request a pre-motion conference regarding the Defendant City of
  New York’s failure to comply with the Fed.R.Civ.P. 30(b)(6) Deposition Notice annexed hereto as Exhibit 1
  (“Notice”). The parties have met and conferred in good faith and are available for a telephonic conference on June
  8th or 9th, or another date at the Court’s convenience. All discovery in this matter is set to close on June 19, 2020.1
  Background
        Plaintiffs sent their Notice of Deposition Pursuant to Rule 30(b)(6) as to FLSA Training on December 6,
  2019.
          Subjects (a), (b) and (c) of Plaintiffs’ notice requests that the City produce a witness to testify as to the
  following:
                   a) The training, if any, provided by defendant to the plaintiffs, the plaintiffs’ supervisors and/or
                      the plaintiffs’ managers regarding the Fair Labor Standards Act (FLSA);
                   b) The training, if any, provided by the defendant to the plaintiffs, the plaintiffs’ supervisors
                      and/or the plaintiffs’ managers as to the legal meaning of the term “compensable work”;
                   c) The training, if any, provided by the defendant to the plaintiffs, the plaintiffs’ supervisors
                      and/or the plaintiffs’ managers as to the legal meaning of the term “overtime;”
          Exhibit 1. The City sent Plaintiffs its objection to the Notice more than one month later, on January 10,
  2020. The Defendant expressed that it would not produce a witness pursuant to these topics on the grounds that
  each are “vague and ambiguous,” and that they are not relevant because there is no legal requirement for employers
  to provide training on these subjects to their employees. On January 15, 2020, Plaintiffs sent a response to
  Defendant’s January 10th letter setting forth its objections providing further justification for the topics and also
  agreeing to a modification of one of the sub-topics (specifically, subtopic (b)) to address one of Defendant’s
  concerns. It was not until February 12, 2020, that the City notified Plaintiffs that it would not produce a witness as
  to subjects (a) through (c) of the Notice.
           On February 26, 2020, Plaintiffs notified Defendant that the lack of training to employees on these subjects,
  particularly where the employer uses legal terms in its timekeeping system that its employees use, go directly
  toward whether an employer willfully violated plaintiffs’ rights under the FLSA and whether it did so without good
  faith. Plaintiffs have alleged that the City acted recklessly and/or willfully thus entitling the plaintiffs to a three-year
  recovery period pursuant to 29 U.S.C. § 255(a), and that the City will be unable to carry its difficult burden of
  proving its actions were made in subjective good faith and with objective reasonableness, and thus entitling
  plaintiffs to liquidated damages equal to the plaintiffs’ backpay. 29 U.S.C. § 216(b). See, Second Amended
  Complaint, Dkt. 37.


          1
          In light of the COVID-19 pandemic, the parties are completing discovery using remote
  technology including video depositions.
                Case 1:19-cv-05773-SDA Document 57 Filed 05/29/20 Page 2 of 6


         Plaintiffs further expressed that the purported grounds on which the City is withholding a deponent are
insufficient to deny Plaintiffs the opportunity to elicit binding testimony from the City on these topics that are
clearly relevant to Plaintiffs’ claims. See, Rubie’s Costume Co. v. Kangaroo Mfg., 2018 U.S. Dist. LEXIS 161966,
at *12 (E.D.N.Y. Sep. 21, 2018) (To satisfy Rule 30(b)(6), the corporate deponent has an affirmative duty to make
available “such number of persons as will” be able “to give complete, knowledgeable and binding answers” on its
behalf.) (quoting Securities & Exchange Comm’n v. Morelli, 143 F.R.D. 42, 45 (S.D.N.Y.1992)).
         Notably, in a very similar case2 involving Motor Vehicle Operators who work for New York City’s
Department of Correction and are also represented by the undersigned, Judge Lorna G. Schofield recently
addressed an identical discovery dispute and resolved it in plaintiffs’ favor. Judge Schofield held that “Defendant’s
designated 30(b)(6) witness on FLSA Training shall testify as to topics (d) and (e) 3 of Plaintiffs’ Notice of
Deposition Pursuant to Rule 30(b)(6),” and that “[t]hese topics encompass topics (a), (b) and (c) of the December 9
Notice, and Defendant shall accordingly prepare the 30(b)(6) witness.” 19-cv-06702-LGS, Dkt. 62.
         In an attempt to resolve this discovery dispute, and given the evidence produced in similar cases involving
the City of New York and the CityTime timekeeping system, Plaintiffs proposed that the parties enter into a
stipulation that the City does not provide to Plaintiffs or Plaintiffs’ supervisors any training contemplated within
topics (a) through (c) of the Notice. Defendant expressed that it was unwilling to enter into a stipulation and
maintained its position that it would not produce a witness pursuant to the Notice on topics (a) through (c).
         The parties conferred regarding the dispute via email on February 26, May 18, and May 27, 2020.
Additionally, the undersigned and Laura Williams, counsel for Defendant, held a meet and confer by telephone on
May 28, 2020, for approximately 10 minutes, to further discuss the dispute. Plaintiffs’ counsel specifically
questioned why the City had not changed its position in light of Judge Schofield’s recent ruling in the Nell case on
the exact same dispute, and in which case the City will now produce a witness who will respond to questions
regarding the topics described in (a) through (c). In response, the City advised that it would like to have a different
Judge weigh in on the issue. As a result, the undersigned informed Ms. Williams during the conference that the
parties had reached an impasse and that Plaintiffs would be requesting a conference with the Court.
Authority
          Rule 26 of the Federal Rules of Civil Procedure defines the scope of discovery to consist of information
that is relevant to the parties’ “claims and defenses.” The discretionary authority to allow discovery of “any matter
relevant to the subject matter involved in the action” has been eliminated. Additionally, Rule 26 defines permissible
discovery to consist of information that is, in addition to being relevant “to any party’s claim or defense,” also
“proportional to the needs of the case.” Fed.R.Civ.P. 26(b); Brown v. Vitucci, No. 14-CV-5034 (DRH)(AYS), 2018
U.S. Dist. LEXIS 84841, at *19 (E.D.N.Y. May 21, 2018).
          Relevance must be “construed broadly to encompass any matter that bears on, or that reasonably could lead
to other matter that could bear on” any party’s claim or defense. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,
351 (1978). The burden of demonstrating relevance is on the party seeking discovery, but Rule 26 “does not place
on the party seeking discovery the burden of addressing all proportionality considerations.” Id. In general, the party
resisting discovery has the burden of showing undue burden or expense. Fed. R. Civ. P. 26(b)(1) advisory
committee’s note to 2015 amendment; see also Fireman’s Fund Insurance Co. v. Great American Insurance Co. of
New York, 284 F.R.D. 132, 135 (S.D.N.Y. 2012) (“Once relevance has been shown, it is up to the responding party
to justify curtailing discovery.” (quoting Trilegiant Corp. v. Sitel Corp., 275 F.R.D. 428, 431 (S.D.N.Y. 2011))).
“If the evidence sought is relevant, ‘the burden is upon the party seeking non-disclosure or a protective order to
show good cause’” by “demonstrating a particular need for protection.” Rosas v. Alice’s Tea Cup, LLC, 127 F.
Supp. 3d 4, 8 (S.D.N.Y. 2015) (internal citations omitted).
         As explained above, whether any FLSA training took place is directly relevant to Plaintiffs’ claim that the

2
 Nell v. City of New York, 19-cv-06702-LGS (S.D.N.Y.) (“Nell”).
3
 As set forth in the Plaintiffs’ Deposition Notice, subtopics (d) and (e) are as follows: (d) The training, if
any, provided by defendant to the plaintiffs, regarding time sheets and/or clocking in and out of CityTime;
and (e) The training, if any, provided by defendant to the plaintiffs, regarding requesting compensation for
overtime and/or the submission of overtime requests.
SL-300209.1
                  Case 1:19-cv-05773-SDA Document 57 Filed 05/29/20 Page 3 of 6


City willfully violated Plaintiffs’ rights under the FLSA, and that it did so without good faith, thus entitling
Plaintiffs to a three-year statute of limitations and liquidated damages, respectively. 29 U.S.C. § 255(a); 29 U.S.C. §
216(b). In similar cases involving employees who have FLSA claims against the City for unpaid overtime, the City
has argued that it is insulated from liability because a “certification” 4 appears at the bottom of the electronic
timesheets plaintiffs must submit every week, and that to the extent that plaintiffs did not report any alleged worked
performed before, during or after their shift as compensable work via defendant’s timekeeping system, there can be
no FLSA liability. Plaintiffs dispute this in that the defendant had actual or constructive knowledge of plaintiffs’
work, including plaintiffs’ supervisors’ actual knowledge. See Holzapfel v. Town of Newburgh, 145 F.3d 516, 524
(2d Cir. 1998) (“an employer cannot suffer or permit an employee to perform services about which the employer
knows nothing”).
          The “certification” on plaintiffs’ timesheets contains the acronym “FLSA” but does not explain the
meaning of this acronym, or even what words it stands for. Therefore, it is relevant and necessary for plaintiffs to
explore through discovery as to whether the City has ever trained or provided instructions to the plaintiffs and their
supervisors on what that language means as well as what constitutes compensable work and overtime under the
FLSA. Because the Defendant is relying on the “if you would have just asked to be paid, we would have paid you”
defense, it is directly relevant as to whether Plaintiffs or their Supervisors even knew that the work performed
outside of their regularly scheduled shifts or pre-approved overtime shifts is legally compensable. If the City knew
that such work was occurring but did not instruct Plaintiffs that the work was compensable, then the City willfully
deprived Plaintiffs of their FLSA rights without good faith.
         Finally, Defendant has made no showing that producing a witness pursuant to Plaintiffs’ Notice is not
proportional to the needs of the case. The City has already designated a witness to testify as to topics (d) and (e) of
the Notice, therefore, the additional time to cover the related subtopics is minimal.5

         Thank you for your consideration of this matter.

                                                     Respectfully Submitted,

                                                     /s/ Hope Pordy

                                                     Hope Pordy

cc:      All Counsel of Record (via ECF)




         4
             I hereby certify the following:

       The time shown correctly represents my attendance and activities for the week indicated. If
I am an employee eligible to earn overtime compensation under the FLSA and/or a collective
bargaining agreement, I also certify that I have requested compensation for any time that I worked
in excess of my scheduled hours and that any time outside my scheduled hours, i.e. when I may
have logged in/out earlier/later than my scheduled time, for which I have not requested
compensation, was not time worked.
         5
        In light of the COVID-19 pandemic, the parties have been conducting remote depositions via
video conference and will complete all discovery using remote technology.
SL-300209.1
        Case
         Case1:19-cv-05773-SDA
              1:19-cv-05773-SDA Document
                                 Document56-1
                                          57 Filed
                                              Filed05/29/20
                                                    05/28/20 Page
                                                              Page41ofof63



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER VIERA, et al.,                   )
                                              )
                Plaintiffs,                   )
 v.                                           )
                                              )    Case No. 1:19-cv-05773-GHW-SDA
 THE CITY OF NEW YORK,                        )
                                              )    (Jury Trial Demanded)
                Defendant.                    )
                                              )
                                              )

  PLAINTIFFS’ NOTICE OF RULE 30(b)(6) DEPOSITION AS TO FLSA TRAINING

       Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, plaintiffs notice the

depositions of the matters set forth below. In the descriptions set forth below, the terms “and” and

“or” each shall be construed either conjunctively or disjunctively as necessary to bring within the

scope of the matters described herein so as to request any information that might otherwise be

construed to be outside its scope. The term “CityTime” shall be construed as encompassing all

uses and spellings of the phrase “CityTime” as used for defendant’s timekeeping systems including

but not limited to CitiTime, City Time, or Citytime. The terms “plaintiff” and “plaintiffs” means

each individual who has been identified as a plaintiff in this action.

       Plaintiffs request that defendant produce individuals who can testify on its behalf with

regard to the following matters:

           a. The training, if any, provided by defendant to the plaintiffs, the plaintiffs’
              supervisors and/or the plaintiffs’ managers regarding the Fair Labor
              Standards Act (FLSA);

           b. The training, if any, provided by the defendant to the plaintiffs, the
              plaintiffs’ supervisors and/or the plaintiffs’ managers as to the legal
              meaning of the term “compensable work”;
        Case
         Case1:19-cv-05773-SDA
              1:19-cv-05773-SDA Document
                                 Document56-1
                                          57 Filed
                                              Filed05/29/20
                                                    05/28/20 Page
                                                              Page52ofof63



           c. The training, if any, provided by the defendant to the plaintiffs, the
              plaintiffs’ supervisors and/or the plaintiffs’ managers as to the legal
              meaning of the term “overtime;”

           d. The training, if any, provided by defendant to the plaintiffs, regarding time
              sheets and/or clocking in and out of CityTime; and

           e. The training, if any, provided by defendant to the plaintiffs, regarding
              requesting compensation for overtime and/or the submission of overtime
              requests.

       The depositions taken pursuant to Rule 30(b)(6) as to FLSA training will take place on

January 31, 2020 commencing at 10:00 AM, at the law offices of Spivak Lipton LLP at 1700

Broadway, Suite 2100, New York, New York and will continue day-to-day until completed. The

depositions will be recorded by video as well as stenographically by a court reporter.


December 6, 2019                             Respectfully Submitted,

                                             /s/ Gregory K. McGillivary
                                             Gregory K. McGillivary
                                             Hillary D. LeBeau
                                             McGILLIVARY STEELE ELKIN LLP
                                             1101 Vermont Ave., NW
                                             Suite 1000
                                             Washington, DC 20005
                                             Phone: (202) 833-8855
                                             gkm@mselaborlaw.com
                                             hdl@mselaborlaw.com

                                             /s/ Hope Pordy
                                             Hope Pordy
                                             Elizabeth Sprotzer
                                             SPIVAK LIPTON LLP
                                             1700 Broadway
                                             Suite 2100
                                             New York, N.Y 10019
                                             Phone: (212) 765-2100
                                             hpordy@spivaklipton.com
                                             esprotzer@spivaklipton.com

                                             Attorneys for Plaintiffs



                                                2
        Case
         Case1:19-cv-05773-SDA
              1:19-cv-05773-SDA Document
                                 Document56-1
                                          57 Filed
                                              Filed05/29/20
                                                    05/28/20 Page
                                                              Page63ofof63



                                CERTIFICATE OF SERVICE

       This is to certify that Plaintiffs’ Notice of Rule 30(b)(6) Deposition as to FLSA Training

was sent to the following individuals on December 6, 2019, via electronic and regular U.S. mail:

       Laura Christine Williams
       New York City Law Department (100 Church)
       100 Church Street
       New York, NY 10007
       (212) 356-2435
       Email: lawillia@law.nyc.gov

       Attorney for Defendant



                                                    /s/ Gregory K. McGillivary
                                                    Gregory K. McGillivary




                                                3
